Citation Nr: 1125208	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  04-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for renal tubular dysfunction, claimed as due to VA medical treatment.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for chronic fatigue syndrome, claimed as due to VA medical treatment.  

3.  Entitlement to an increased disability rating for residuals of a left ankle sprain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2002 and July 2003 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously presented to the Board in June 2006, August 2008, and July 2009.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified in November 2005 before a Veterans Law Judge who is no longer before the Board, and before a current Veterans Law Judge in May 2009.  Transcripts of these hearings have been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a finding of a current diagnosis of a kidney disorder resulting from or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault due to VA treatment.  

2.  The preponderance of the competent evidence is against a finding of a current diagnosis of chronic fatigue syndrome resulting from or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault due to VA treatment.  

3.  The Veteran's residuals of a left ankle sprain include pain, marked limitation of motion, and weakness of the left ankle joint.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a kidney disorder, claimed as renal tubular dysfunction, are not met.  38 U.S.C.A. §§ 1151, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.310, 3.361 (2010).  

2.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for chronic fatigue syndrome are not met.  38 U.S.C.A. §§ 1151, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.310, 3.361 (2010).  

3.  The criteria have not been met for a disability rating in excess of 20 percent for residuals of a left ankle sprain.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In March 2003, March 2004, February 2005, July 2006, November 2009, and January 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the July 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was not issued prior to the initial adverse determinations on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing appropriate notice to the Veteran in July 2006 and subsequently readjudicating his claims in August 2007.  Id; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examination on several occasions, most recently in October 2008 and March 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In May 2009, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Finally, the Board also finds without merit the argument that VA has failed in its duty to assist the Veteran in developing his claim because quality assurance reports from the VA medical center were not sought by VA.  As was pointed out in the appellant's own brief, the relevant statute, 38 U.S.C.A. § 5705, provides that records and documents created by VA as part of a medical quality assurance program are confidential and privileged and may not be disclosed to any entity other than those mentioned in the statute.  VA adjudicators are not mentioned as among those entitled to have access to quality assurance records.  38 U.S.C.A. § 5705(a), (b).

More significantly, by statute and VA regulation, when considering appeals, the Board is bound by applicable law and regulation.  38 U.S.C.A. § 7104; 38 C.F.R. § 19.5.  In light of the pronouncement in 38 U.S.C.A. § 5705 that records and documents created as part of a medical quality-assurance program are confidential and privileged, the Board has no discretion, and must not either seek or consider any quality-assurance reports.  The Board therefore will not, because it may not, remand this case in order to seek any quality-assurance report that may exist.  The Board also notes that the existence of any such records has not been factually established within the record, and any remand to obtain them would amount to a mere "fishing expedition".  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Entitlement to compensation under 38 U.S.C.A. § 1151

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for a kidney disorder, claimed as renal tubular dysfunction, and chronic fatigue syndrome, both allegedly resulting from prescribed VA medications.  38 U.S.C.A. § 1151 provides compensation shall be awarded for a qualifying additional disability or death of a Veteran in the same manner as if such additional disability or death were service connected.  For purposes of this section, a disability or death is a qualifying additional disability or death if it was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA under any law administered by the Secretary, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

Prior to the initiation of this appeal, 38 C.F.R. § 3.361 was promulgated for claims filed on or after October 1, 1997, to include the present claim, received in March 2003, several years after October 1997.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) (codified as amended at 38 C.F.R. § 3.361).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32(c).  

The Veteran has alleged that medication prescribed by VA adversely reacted with his other prescription medications, resulting in kidney damage and chronic fatigue syndrome.  Private medical records confirm that in September 2002, the Veteran was admitted to a private hospital complaining of general malaise, weakness, and pain.  Initial testing indicated rhabdomyolysis which was possibly secondary to use of Lipitor for hyperlipidemia.  He reported he was switched from simvastatin and gemfibrozil to Lipitor 80mg, and soon began experiencing nausea and vomiting.  After approximately 2 weeks, he switched himself back to his prior medications.  Nevertheless, he began to experience weakness and muscle aches, and sought hospitalization.  He was found to be in incipient renal failure, but responded well to treatment and permanent renal damage appeared to have been avoided, according to the treatment records.  It was recommended the Veteran not restart his cholesterol medication at the present time.  

VA treatment records confirm the Veteran is a longstanding recipient of VA medical care.  In August 2002, his triglycerides were noted to continue to be high, despite his use of Lopid and Zocor.  A switch to Lipitor was suggested, and his case was referred for consideration of such a switch.  Upon review, use of Lipitor was approved by a VA pharmacist that same month.  

At his November 2005 personal hearing, the Veteran stated that the prescription of Lipitor by VA, in the dosage prescribed by VA, resulted in kidney damage and chronic fatigue syndrome.  He again stated at his May 2009 personal hearing that he development chronic kidney problems and chronic fatigue syndrome as a result of his use of Lipitor.  

In a November 2006, the Veteran was examined by a VA physician regarding his alleged kidney dysfunction and chronic fatigue syndrome.  The claims file was reviewed in conjunction with the examination.  On physical evaluation, the examiner found no current evidence of renal failure, polymyopathy, or rhabdomyolysis.  Regarding the prescription of Lipitor for the Veteran in 2002, the examiner observed that this change was considered in light of the hospital's guidelines, and was reviewed by a VA pharmacist.  In the examiner's opinion, the switch to Lipitor was "neither unusual nor arguably dangerous or erroneous."  

A VA medical examination was afforded the Veteran in October 2008.  On objective evaluation, the Veteran denied any symptoms of chronic fatigue syndrome, to include fatigue over 24 hours following exercise, low-grade fever, pharyngitis, headaches, migratory joint pain, or neuropsychologic symptoms.  He was noted to have several medical problems, including hypertension, diabetes mellitus, coronary artery disease, benign prostatic hypertrophy, chronic obstructive pulmonary disease, obstructive sleep apnea and gastroesophageal reflux disease.  He was currently taking approximately 14 medications.  He denied being diagnosed with chronic fatigue syndrome by any physician.  His hospitalization following an adverse reaction to Lipitor was noted, but he denied any decreased renal function following his hospitalization.  On physical examination, his functional use of the upper and lower extremities was within normal limits, and no muscle weakness was noted.  The impression was of fatigue likely related to sleep disturbances due to obstructive sleep apnea and secondary to chronic obstructive pulmonary disease.  The examiner stated the Veteran did not have chronic fatigue syndrome.  Additionally, his current fatigue was unrelated to his complications of Lipitor use in 2002.  Furthermore, prescribing Lipitor 80mg was not unusual given his history of coronary artery disease, status post coronary artery bypass graft in 1989.  

Private medical treatment records, including those of his September 2002 hospitalization, have been retained and reviewed by VA.  These records reflect his reports of generalized joint pain and weakness, as well as feelings of chronic fatigue.  These records do not, however, confirm a chronic kidney disorder.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of compensation under 38 U.S.C.A. § 1151 for a kidney disability and chronic fatigue syndrome.  The Board concedes that according to the medical evidence, the Veteran did sustain additional acute disability in September 2002, likely the result of an adverse reaction to Lipitor.  The October 2008 VA medical opinion, however, found that prescription of this medication by VA was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the Veteran medical care, as use of this medication was within the hospital's guidelines for patients such as the Veteran, and its use was "neither unusual nor arguably dangerous or erroneous."  As noted above, the Veteran had a longstanding finding of hyperlipidemia had not subsided despite the use of other medications, and the prescription of Lipitor was reviewed by a VA pharmacist at the time it was initially prescribed.  Additionally, this adverse reaction was not the result of a reasonably unforeseeable event, and a lack of informed consent has not been demonstrated.  

The Board further notes that the Veteran had and continues to have multiple health complications, requiring up to 14 separate medications.  He has not submitted competent evidence indicating either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that informed consent was not obtained.  In the absence of competent evidence to the contrary, the Board finds compensation under 38 U.S.C.A. § 1151 for a kidney disorder or chronic fatigue syndrome is not warranted.  

The Board also notes that according to the November 2006 and October 2008 VA medical examinations, the Veteran does not have any chronic disability of the kidneys or a current diagnosis of chronic fatigue syndrome.  The November 2006 VA examination report specifically finds "no evidence of renal failure or of polymyopathy or rhabdomyolysis."  Additionally, the Veteran's lab tests did not support a finding of renal disease.  Likewise, a VA physician concluded, after examination of the Veteran and review of his medical history as found within the claims file, that the Veteran "does not have chronic fatigue syndrome."  Rather, his feelings of fatigue were likely the result of his obstructive sleep apnea and/or chronic obstructive pulmonary disease.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran, a layperson, has himself asserted that he has a kidney disorder and/or chronic fatigue syndrome as a result of medication prescribed by VA medical personnel.  The Board recognizes that lay statements may be competent to support a compensation claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Medical disorders, however, such as kidney disease and chronic fatigue syndrome are complex disorders involving the largely unseen internal organs of the body, and which require specialized training for a determination as to diagnosis and causation; therefore, they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements as to the presence and origin of his kidney disease and chronic fatigue syndrome cannot be accepted as competent medical evidence.  This is especially true in light of the contrary evidence provided by a VA physician.  

In conclusion, the preponderance of the evidence is against the award of compensation under the provisions of 38 U.S.C.A. § 1151 for kidney disease and/or chronic fatigue syndrome, as such disorders are not shown to be the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA.  As a preponderance of the evidence is against the award of compensation under 38 U.S.C.A. § 1151, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1991).  

III.  Increased rating

The Veteran seeks a disability rating in excess of 20 percent for his residuals of a left ankle sprain.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board has long recognized that, when considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

In the present case, the Veteran has been granted a 20 percent disability rating under Diagnostic Code 5271, for limitation of motion of the ankle.  This Code provides a maximum schedular rating of 20 percent for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Board observes, however, that Diagnostic Code 5270, for ankylosis of the ankle, affords schedular evaluations in excess of 20 percent.  A 30 percent evaluation is warranted for ankylosis of the ankle between 30 and 40 degrees plantar flexion, or 0 and 10 degrees dorsiflexion.  A 40 percent evaluation is warranted for ankylosis consisting of greater than 40 degrees in plantar flexion, greater than 10 degrees in dorsiflexion, or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Finally, separate evaluations may be awarded for separate and distinct manifestations of a service-connected disease or injury.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board has reviewed all the evidence in the Veteran's claims file, which is quite voluminous.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).

Upon receipt of his claim, the Veteran was afforded a VA orthopedic examination in October 2000.  He reported a left ankle sprain during active military service which resulted in his left ankle being placed in a cast for several weeks.  Since that time, he has experienced increasing pain of the left ankle.  He also reported using a cane to aid his mobility.  On physical examination, his left ankle displayed no significant pathology or deformity.  Range of motion testing indicated excellent motion, without crepitus or effusion.  Extension of the left ankle was to 30 degrees and plantar flexion was to 70 degrees.  Eversion was to 10 degrees and inversion was to 20 degrees.  

An October 2006 VA orthopedic examination report noted the Veteran's history of a 1954 left ankle sprain resulting in chronic pain and weakness of the left ankle joint.  His current pain was described as 6/10 in intensity, increasing with use.  He denied any surgery of the left ankle since service.  On physical evaluation, the Veteran walked with a limp favoring his left lower extremity, but did not require a cane.  Range of motion testing indicated dorsiflexion to 10 degrees and plantar flexion to 40 degrees.  Eversion and inversion were intact.  No additional limitation of motion was noted to result from weakness, fatigability, incoordination, pain, or lack of endurance.  A normal longitudinal arch was present in the left foot, and his Achilles tendon was in normal midline position.  Light touch sensation was decreased over the dorsal and plantar aspects of the left foot.  X-rays confirmed degenerative changes of the left ankle joint.  The final impression was of posttraumatic degenerative changes of the left ankle.  

Most recently, the Veteran was afforded a VA orthopedic examination in March 2010.  A history was noted of a left ankle sprain, with a closed reduction of a torn deltoid ligament performed in 1954.  The Veteran stated he currently experiences pain and weakness of the left ankle.  He has been advised to have a fusion of the left ankle joint.  His symptoms increase with use.  He uses a cane to aid his mobility and medication for his pain.  On physical examination, he had an antalgic gait favoring his left ankle.  He could not heel and toe walk.  His left ankle displayed some swelling, along with pain and tenderness over the medial and lateral aspects.  No redness or heat was evident.  Trace ankle jerks were present, and motor function of the left ankle was 4+/5 on flexion and extension.  No instability to varus or valgus stress was noted, and drawer's sign was also negative.  Range of motion testing indicated dorsiflexion to 5 degrees, with pain, plantar flexion to 30 degrees, with pain, eversion to 5 degrees with pain, and inversion to 10 degrees, also with pain.  No additional limitation of motion was noted to result from such factors as pain, pain on use, fatigability, incoordination, weakness, or flare-ups.  A March 2010 X-ray of the Veteran's left ankle confirmed mild dystrophic degenerative changes involving the medial ankle joint.  The left fibula was negative for fracture or malunion.  The final impression was status post left deltoid ligament disruption, and post-traumatic changes to the left ankle.  

At his November 2005 personal hearing, the Veteran stated his left ankle disability impaired his mobility and caused his chronic pain.  He used a cane on occasion secondary to his pain and weakness of the left ankle.  He again stated at his May 2009 personal hearing that his left ankle caused him chronic pain and limited his mobility.  

The claims file also contains voluminous VA and private outpatient treatment records.  The Veteran has reported chronic left ankle pain and weakness; however, outpatient treatment records have consistently reflected at least some range of motion of the left ankle joint.  A private September 2006 orthopedic evaluation of the lower extremities indicated the Veteran had a steady gait, without need of an assistance device.  Some limitation of motion on the left was noted.  He did, however, experience fatigue with extended ambulation, and a seated walker was recommended.  On private evaluation in January 2009, the Veteran reported an increase in his left ankle pain in the past 5 years.  Range of motion testing of the left ankle indicated full range of motion without deformity, crepitus, tenderness, or instability.  The left ankle was, however, swollen and tender.  Dorsalis pedis and posterior tibial pulses were within normal limits.  No motor or sensory deficits were noted.  X-rays of the left ankle confirmed marked degenerative joint disease of the left ankle with joint subluxation.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 20 percent for the Veteran's residuals of a left ankle sprain.  As noted above, the Veteran has already been awarded the maximum schedular rating for limitation of motion of the ankle under Diagnostic Code 5271.  Because the Veteran has already been awarded the maximum schedular rating for limitation of motion, additional DeLuca analysis is not required.  See Johnston, 10 Vet. App. at 80.  

Additionally, evaluation of the Veteran's left ankle disability under other rating criteria for ankle disabilities would not result in a higher initial rating.  The range of motion findings noted above, ranging in time from 2000 to 2010, reflect no ankylosis, or limitation of motion of akin to ankylosis, as would warrant a higher rating under Diagnostic Code 5270.  The remainder of the schedular criteria for ankle disabilities does not provide a schedular rating in excess of 20 percent.  As the Veteran's service-connected disability does not result in impairment of the left tibia or fibula, an increased rating under Diagnostic Code 5262 is also not warranted.  Likewise, no motor or sensory deficits have been demonstrated within the record.  Both the January 2009 private evaluation and March 2010 VA examination found the Veteran's motor and sensory function of the left ankle to be essentially within normal limits.  Finally, insomuch as the Veteran's left ankle disability has demonstrated an essentially similar degrees of impairment during the pendency of this appeal, a staged rating is not warranted at the present time.  See Fenderson, 12 Vet. App. at 119.  At no time during the course of this appeal did the Veteran's left ankle disability more closely approximate the criteria for an increased rating.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran is retired, and has not required frequent or lengthy hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, prior to his retirement, the Veteran was able to work for many years, despite his symptoms of the left ankle.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the preponderance of the evidence is against a disability rating in excess of 20 percent for residuals of a left ankle sprain.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a kidney disorder, claimed as renal tubular dysfunction, is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic fatigue syndrome is denied.  

Entitlement to a disability rating in excess of 20 percent for residuals of a left ankle sprain is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


